Black, J.
Rule three of this court, in force since November 26, 1900, requires, among other things, that the appellant shall cause the transcript of the record on appeal to be paged at the bottom, and that the appellant shall prepare an index referring to the initial page of the direct, cross, and reexamination of each witness, and of each pleading, exhibit, and other paper in the record, such index to form the first page of the transcript. The transcript in this cause, with the appellant’s assignment of errors, was filed in this court November 26, 1902. The appeal having been dismissed because of the failure to file his brief within the time limited, as provided in rule twenty-one of this court, it was reinstated on the appellant’s application. In the appellees’ brief, filed April 30, 1903, attention was called to the failure of the appellant to comply with the above mentioned requirements of rule three. The appellant has not sought or attempted to remedy these faults, or either of them, in the preparation of the transcript. The rule prescribes requirements with the force of law, and we are not at liberty to ignore it, or to treat its violation as a matter of no importance. State, ex rel., v. Lankford, 158 Ind. 34; Dixon v. Poe, 158 Ind. 54.
Appeal dismissed.